ICJ_113_UseOfForce_SCG_GBR_1999-06-02_ORD_01_NA_08_FR.txt. 878

OPINION INDIVIDUELLE DE M. KOOIJMANS
[ Traduction]

1. J’ai voté pour la décision par laquelle la Cour estime devoir rejeter
la demande en indication de mesures conservatoires présentée par la
République fédérale de Yougoslavie. Je souscris également à la décision
de la Cour quand celle-ci dit que l’article IX de la convention sur le géno-
cide ne constitue pas une base de juridiction, fût-ce prima facie.

2. En revanche, je n’accepte pas l’idée retenue par la Cour que la
déclaration d'acceptation de la juridiction obligatoire de la Cour faite par
la Yougoslavie le 25 avril 1999 ne peut pas constituer de base de juridic-
tion en l'espèce, en raison de la réserve que contient la déclaration du
Royaume-Uni.

A mon sens, c’est à cet égard que le raisonnement de la Cour me paraît
manquer de logique et qu’il ne tient donc pas. C’est pourquoi j'estime
devoir exposer mon propre raisonnement qui s’appuie sur les considéra-
tions de fait et de droit ci-après.

3. Dans sa requête, le Gouvernement de la République fédérale de
Yougoslavie invoque l’article 36, paragraphe 2, du Statut, pour fonde-
ment juridique de la compétence de la Cour. On sait que le 25 avril 1999,
la Yougoslavie a reconnu la juridiction obligatoire de la Cour en dépo-
sant une déclaration d’acceptation auprès du Secrétaire général des
Nations Unies. Cette déclaration comprend une limitation ratione tem-
poris: la juridiction de la Cour n'est reconnue qu’en ce qui concerne les
différends «surgissant ou pouvant surgir après la signature de la présente
déclaration, qui ont trait à des situations ou à des faits postérieurs à
ladite signature».

4. Lors de la procédure orale, le défendeur, qui a également accepté la
juridiction obligatoire de la Cour en vertu de l’article 36, paragraphe 2,
du Statut, a soutenu que la Cour n'est pas compétente prima facie et que,
par conséquent, les conditions à remplir aux fins de l'indication de mesu-
res conservatoires ne sont pas réunies. Au sujet de la déclaration d’accep-
tation du 25 avril 1999, le défendeur dit qu’elle n’est pas valable puisque
la Yougoslavie n’est pas membre des Nations Unies et n'est par consé-
quent pas partie au Statut, alors que l’article 36, paragraphe 2, dispose
expressément que les déclarations faites en vertu de cette disposition ne
peuvent l’être que par des Etats parties au Statut. Le défendeur a soutenu
en outre que, même si la déclaration du 25 avril 1999 devait être consi-
dérée comme valable, elle ne peut pas fonder la compétence de la Cour en
raison d’une réserve formulée par le Royaume-Uni dans sa propre décla-
ration.

5. Ace sujet, il est bon de rappeler qu’au moment où a été proclamée
la République fédérale de Yougoslavie, ses organes parlementaires ont

56
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 879

adopté une déclaration dans laquelle il est dit que «la République fédé-
rale de Yougoslavie, assurant la continuité de l'Etat et de la person-
nalité juridique et politique internationale de la République fédérative
socialiste de Yougoslavie, respectera strictement tous les engagements
que la République fédérative socialiste de Yougoslavie a pris à l'échelon
international».

6. Après que la mission permanente de la Yougoslavie auprès des
Nations Unies à New York eut adressé au Secrétaire général des Nations
Unies une note contenant une déclaration pratiquement identique qui
fut distribuée aux Etats Membres, le Conseil de sécurité a décidé de pu-
blier une déclaration présidentielle dans laquelle il était indiqué que les
membres du Conseil étaient d’avis que cette communication de la Yougo-
slavie ne préjugeait pas les décisions que pourraient prendre les organes
compétents des Nations Unies.

7. Des décisions ont effectivement été prises cinq mois plus tard. Le
19 septembre 1992, le Conseil de sécurité a adopté la résolution 777
(1992) dont les extraits pertinents sont les suivants:

«Le Conseil de sécurité,

Considérant que l'Etat antérieurement connu comme la Répu-
blique fédérative socialiste de Yougoslavie a cessé d’exister,

1. Considère que la République fédérative de Yougoslavie (Serbie
et Monténégro) ne peut assurer automatiquement la continuité de la
qualité de Membre de l’ex-République fédérative socialiste de You-
goslavie à l'Organisation des Nations Unies et par conséquent recom-
mande à l’Assemblée générale de décider que la République fédéra-
tive de Yougoslavie (Serbie et Monténégro) devrait présenter une
demande d'admission à l'Organisation des Nations Unies et qu’elle
ne participera pas aux travaux de l’Assemblée générale;

2. Décide de réexaminer la question avant la fin de la partie prin-
cipale de la quarante-septième session de l’Assemblée générale.»

8. Trois Jours plus tard, le 22 septembre 1992, l’Assemblée générale a
adopté sa résolution 47/1, qui se lit comme suit:

«L'Assemblée générale,

Ayant reçu la recommandation du Conseil de sécurité, en date du
19 septembre 1992, selon laquelle la République fédérative de You-
goslavie (Serbie et Monténégro) devrait présenter une demande
d'admission à l'Organisation des Nations Unies et ne participera pas
aux travaux de l’Assemblée générale,

1. Considère que la République fédérative de Yougoslavie (Serbie
et Monténégro) ne peut pas assumer automatiquement la qualité de
Membre de l'Organisation des Nations Unies à la place de l’ancienne
République fédérative socialiste de Yougoslavie et, par conséquent,
décide que la République fédérative de Yougoslavie (Serbie et Mon-

57
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KOOLIMANS) 880

ténégro) devrait présenter une demande d’admission à l'Organisa-
tion et qu’elle ne participera pas aux travaux de l’Assemblée géné-
rale;

2. Prend acte de l'intention du Conseil de sécurité de reconsidérer
la question avant la fin de la partie principale de la quarante-
septième session de l’Assemblée générale. »

Il y a lieu de noter que, dans sa résolution, l’Assemblée générale ne
reprend pas le considérant du Conseil de sécurité suivant lequel «l'Etat
antérieurement connu comme la République fédérative socialiste de You-
goslavie a cessé d’exister».

9. Le 29 septembre 1992, le Secrétaire général adjoint aux affaires juri-
diques et conseiller juridique de l'Organisation des Nations Unies a
adressé aux représentants permanents de la Bosnie-Herzégovine et de la
Croatie auprès des Nations Unies une lettre dans laquelle il leur commu-
niquait «la position réfléchie du Secrétariat des Nations Unies en ce qui
concerne les conséquences pratiques de l’adoption par l’Assemblée géné-
rale de la résolution 47/1».

Le conseiller juridique disait notamment dans sa lettre:

«La résolution 47/1 de l’Assemblée générale porte sur une question
d'appartenance à l'Organisation qui n’est pas prévue par la Charte
des Nations Unies, à savoir les conséquences sur le plan de l’appar-
tenance a l'Organisation de la désintégration d’un Etat Membre
s’il n'y a pas d'accord à ce sujet entre les successeurs immédiats de
cet Etat ou entre les autres Etats Membres de l'Organisation.»

De l’avis du conseiller juridique, «l’unique conséquence pratique de cette

résolution est que la République fédérative de Yougoslavie (Serbie et

Monténégro) ne participera pas aux travaux de l’Assemblée générale».
Il ajoutait que:

«La résolution ne met pas fin à l'appartenance de la Yougoslavie à
l'Organisation et ne la suspend pas. En conséquence, le siège et la
plaque portant le nom de la Yougoslavie subsistent mais dans les
organes de l’Assemblée les représentants de la République fédérale
de Yougoslavie (Serbie et Monténégro) ne peuvent occuper la place
réservée à la «Yougoslavie» ... La résolution n’enléve pas à la You-
goslavie le droit de participer aux travaux des organes autres que
ceux de l’Assemblée. L’admission à l'Organisation des Nations Unies
d’une nouvelle Yougoslavie en vertu de l'article 4 de la Charte met-
tra fin à la situation créée par la résolution 47/1.»

10. Le 5 mai 1993, dans sa résolution 47/229, l’Assemblée générale a
décidé que la République fédérale de Yougoslavie ne participerait pas
non plus aux travaux du Conseil économique et social. Il n’a jamais été
donné suite à ces résolutions des organes compétents.

11. La Cour s’est déjà trouvée face à la question de savoir si la Répu-
blique fédérale de Yougoslavie est ou non Membre des Nations Unies et,
à ce titre, partie au Statut quand elle a été saisie d’une demande en indi-

58
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 881

cation de mesures conservatoires dans l’affaire relative à l’ Application de
la convention pour la prévention et la répression du crime de génocide.

La Cour a toutefois estimé qu’à ce stade de la procédure elle n’avait
pas à statuer définitivement sur la qualité de la Yougoslavie à cet égard.
En formulant ce qui mérite certainement le nom de litote, la Cour a dit
alors que «la solution adoptée» par l’Assemblée générale dans sa résolu-
tion 47/1 «ne laiss{ait] pas de susciter des difficultés juridiques» (Applica-
tion de la convention pour la prévention et la répression du crime de
génocide, mesures conservatoires, ordonnance du 8 avril 1993, CLJ.
Recueil 1993, p. 14, par. 18).

12. Mais, dans cette affaire relative à la Convention sur le génocide, il
était compréhensible que la Cour n’estimât pas indispensable de se pro-
noncer sur la question de savoir si la Yougoslavie était ou non Membre
des Nations Unies, et c'était même logique puisque la Cour avait de toute
façon compétence prima facie en vertu de l’article IX de la convention sur
le génocide.

En l'espèce, toutefois, la Cour a considéré que les actes que la You-
goslavie impute au défendeur ne sont pas susceptibles d’entrer dans les
prévisions de la convention sur le génocide et que, par conséquent, l’ar-
ticle IX de ladite convention ne constitue pas une base sur laquelle la
compétence de la Cour pourrait prima facie être fondée (ordonnance,
par. 36).

13. Dans ces conditions, le seul chef de compétence de la Cour qui
subsiste et qu’invoque la Yougoslavie est celui de l'acceptation de part et
d’autre de la juridiction obligatoire de la Cour en vertu de l’article 36,
paragraphe 2, du Statut. On s’attend par conséquent à ce que la Cour ne
puisse plus échapper à la question assez épineuse de savoir si la Yougo-
slavie est où non Membre des Nations Unies ni, par suite, à la question
de savoir si sa déclaration d'acceptation de la juridiction est ou non vala-
ble en droit.

14, Dans l’ordonnance qu'elle rend aujourd’hui, toutefois, la Cour, de
nouveau, comme en 1993, adopte pour position qu'elle n’a pas lieu d’exa-
miner cette question aux fins de décider si elle peut ou non indiquer des
mesures conservatoires, puisqu'elle constate que les conditions d’exclu-
sion de la juridiction de la Cour spécifiées à l’alinéa ini) de la déclaration
du défendeur sont remplies (par. 28). La réserve formulée par le Royaume-
Uni consiste à exclure de la juridiction de la Cour les différends à l'égard
desquels toute autre partie en cause a accepté la juridiction obligatoire de
la Cour internationale de Justice uniquement en ce qui concerne lesdits
différends ou aux fins de ceux-ci, ou lorsque l’acceptation de la juridic-
tion obligatoire de la Cour au nom d’une autre partie au différend a été
déposée ou ratifiée moins de douze mois avant la date du dépôt de la
requête par laquelle la Cour est saisie du différend.

15. Sur ce point, la Cour s’appuie sur ce qu’elle a déjà dit dans son
arrêt du 11 juin 1998 en l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria):

59
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KOOLIMANS) 882

«{[djès 1952, elle a jugé dans l’affaire de l’Anglo-Iranian Oil Co. que,
lorsque des déclarations sont faites sous condition de réciprocité,
«compétence est conférée à la Cour seulement dans la mesure où
elles [les deux déclarations ] coincident pour la lui conférer» (C. LJ.
Recueil 1952, p. 103)» (C.L.J. Recueil 1998, p. 298, par. 43; les ita-
liques sont de moi).

Et la Cour conclut en disant que les déclarations faites par les parties
conformément au paragraphe 2 de l’article 36 ne sauraient manifestement
constituer une base de compétence dans la présente affaire, même prima
facie (ordonnance, par. 25).

16. Je me permets de dire que je trouve en l’occurrence le raisonne-
ment étonnant, sinon illogique et incohérent. Comment la Cour peut-elle
dire qu'il n’y a pas lieu d'examiner la question de la validité de la déclara-
tion de la Yougoslavie et conclure en même temps que ladite déclaration,
considérée avec celle du défendeur, ne peut pas constituer une base de
compétence? Pour conclure ainsi, il faut certainement prendre pour hypo-
thèse que la déclaration de la Yougoslavie est valable, tout au moins au
stade actuel de la procédure. Si cette présomption de validité fait défaut,
la Cour aurait dû tout au moins dire qu'elle accepte cette validité aux
seules fins du débat puisque, même si elle avait été valable, cette déclara-
tion du demandeur n’aurait pas pu conférer compétence à la Cour en rai-
son de la limitation ratione temporis qu’elle énonce.

17. Sur ce point, je dois avouer que l’allusion à l’affaire Cameroun
c. Nigéria (référence qui se justifie dans le contexte tel que l’établit la
Cour) ne paraît pas particulièrement bien choisie, car dans cette affaire-la
comme dans la plupart des autres affaires dont la Cour a eu à connaître
au titre de l’article 36, paragraphe 2, du Statut, ce n’est pas la validité de
la déclaration du demandeur qui est en question, c’est de savoir si cette
déclaration peut être invoquée à l'encontre du défendeur. C’est pour cette
raison que deux ans plus tôt, dans son ordonnance portant indication de
mesures conservatoires, la Cour pouvait dire «que les déclarations faites
par les Parties conformément au paragraphe 2 de l’article 36 de son Sta-
tut constituent prima facie une base sur laquelle sa compétence pourrait
être fondée en l’espèce» (Frontière terrestre et maritime entre le Came-
roun et le Nigéria, ordonnance du 15 mars 1996, C.1.J. Recueil 1996 (1),
p. 21, par. 31), bien que le Nigéria ait soutenu que le Cameroun ne pou-
vait pas s'appuyer sur sa propre déclaration (dont la validité n’était pas
contestée) à l’égard du Nigéria.

18. Dans l'opinion individuelle qu’il a jointe à l'ordonnance rendue
par la Cour dans l'affaire de l’Interhandel, à la suite d’une demande en
indication de mesures conservatoires, sir Hersch Lauterpacht à dit ce qui
suit:

«La Cour peut légitimement agir en application de l’article 41,
pourvu qu'il existe un instrument, tel qu’une déclaration d’accepta-
tion de la disposition facultative, émanant des Parties au différend,
conférant à la Cour compétence prima facie et ne contenant aucune

60
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 883

réserve excluant manifestement cette compétence.» (C.LJ. Recueil
1957, p. 118-119; les italiques sont de moi.)

19. Cette citation donne l’ordre dans lequel il convient de se pronon-
cer. La Cour doit d’abord établir l'existence d’un instrument qui pourrait
prima facie lui conférer compétence; ce n’est qu’une fois cet élément
établi qu'il devient pertinent de chercher si les instruments en cause qui
émanent des parties au différend contiennent des réserves excluant
manifestement la juridiction de la Cour.

20. Je suis par conséquent d’avis que la Cour n’aurait pas dû éviter de
se pencher sur la question de savoir si la Yougoslavie est ou non Membre
des Nations Unies et de savoir par conséquent si sa déclaration d’accep-
tation de la juridiction de la Cour est valable ou non; cette question
aurait dû être examinée à titre préliminaire. Ce n’est qu'après avoir établi
que ladite déclaration peut servir à la Cour de base de juridiction prima
facie que la Cour aurait pu utilement examiner si des réserves accompa-
gnant l’une ou l’autre des déclarations excluent manifestement sa compé-
tence. En effet, si la Cour avait conclu que la déclaration de la Yougo-
slavie ne pouvait pas lui conférer cette compétence prima facie, la seconde
question perdait toute pertinence.

21. Je ne soutiens pas une minute que la Cour aurait d’ores et déjà dû.
au stade actuel de la procédure, se prononcer définitivement sur une ques-
tion que j’ai plus haut qualifiée d’épineuse. Le dossier consacré à cette ques-
tion controversée de savoir si la République fédérale de Yougoslavie hérite
de la personnalité internationale de la République fédérative socialiste de
Yougoslavie est plein de pièges juridiques. Les décisions adoptées par les
organes compétents des Nations Unies sont sans précédent et soulèvent
un certain nombre de questions qui sont toujours sans réponse. Mais il ne
faut pas non plus oublier que ces décisions ont été adoptées par les orga-
nes qui, aux termes de la Charte, ont le dernier mot en matière d’appar-
tenance à l'Organisation. On ne peut donc pas passer facilement outre à
ces décisions, ni les laisser de côté, même si les Etats Membres qui ont pris
part à leur adoption en donnent des interprétations largement divergentes.

22. Les faits et les considérations juridiques qui entourent cette ques-
tion imposent à la Cour de les analyser et de les évaluer de façon appro-
fondie, avec beaucoup d’attention, quand elle cherchera par la suite à
déterminer si elle est compétente au fond. Ce que la Cour aurait dû néan-
moins faire au stade actuel de la procédure, c'est établir si les interroga-
tions suscitées par les décisions des organes compétents des Nations
Unies au sujet de la qualité de Membre de l'Organisation que la Répu-
blique fédérale de Yougoslavie continue ou non d’avoir, sont assez
sérieuses pour empêcher la Cour de présumer qu’elle a compétence prima
facie pour connaître de l'affaire introduite par la Yougoslavie sur la base
de sa déclaration d’acceptation de la juridiction obligatoire.

23. Sur ce point, il est à mon sens d’une importance primordiale que le
Conseil de sécurité et l’Assemblée générale aient l’un et l’autre été d’avis
que la République fédérale de Yougoslavie ne peut pas assurer automa-

61
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 884

tiquement la continuité de la qualité de Membre de l’ancienne Répu-
blique fédérative socialiste de Yougoslavie à l'Organisation des Nations
Unies et que par conséquent la République fédérale de Yougoslavie
devrait présenter une demande d’admission à l'Organisation.

La résolution 777 (1992) du Conseil de sécurité et la résolution 47/1 de
l’Assemblée générale paraissent établir un lien de causalité entre l’obliga-
tion de solliciter l'admission et la question de la continuité de la qualité
de Membre de l’ancienne République fédérative socialiste de Yougosla-
vie. Ce «lien de causalité» semble être source d’incohérences, tant sur le
plan juridique qu’à d’autres points de vue. Mais il n’est pas pour autant
possible d’en faire totalement abstraction.

24. Sur le même point, il est intéressant de citer une fois encore la
lettre du 29 septembre 1992 émanant du conseiller juridique des Nations
Unies visée au paragraphe 9 ci-dessus. Le conseiller juridique écrit que
«l'admission à l'Organisation des Nations Unies d’une nouvelle Yougo-
slavie en vertu de l’article 4 de la Charte mettra fin à la situation créée par
la résolution 47/1 ».

Au cours du débat à l’Assemblée générale sur le projet de résolution qui
a été finalement été adopté sous la forme de la résolution 47/1 (22 septem-
bre 1992), le premier ministre de la République fédérative de Yougoslavie
de l’époque a dit: «Je fais ici officiellement une demande d'admission aux
Nations Unies au nom de la nouvelle Yougoslavie, dont je représente le
gouvernement.» L'Organisation des Nations Unies n’a toutefois jamais
reçu le moindre document écrit faisant suite à cette déclaration.

25. Telle étant la situation, jen arrive à la conclusion qu’il existe de
solides raisons de douter que la République fédérale de Yougoslavie soit
Membre à part entière de l'Organisation des Nations Unies, jouissant de
toutes les qualités requises à cette fin, et, à ce titre, à même d’accepter la
juridiction obligatoire de la Cour en tant que partie au Statut.

Cela veut dire qu'il existe une possibilité, qui est loin d’être négligeable,
que la Cour doive constater après avoir procédé à une analyse approfon-
die des questions de droit en jeu qu’elle n’est pas compétente parce que la
déclaration d'acceptation de sa juridiction que la Yougoslavie a faite
n’est pas valable.

26. La contestation relative à la validité de ladite déclaration ébranle le
fondement même de la compétence de la Cour et, par suite, prend le pas
sur d’autres questions comme celle, par exemple, de la présence de limi-
tations ratione temporis, ratione materiae et ratione personae. Vu les
doutes et les controverses qui entourent cette question, la Cour aurait
été inattaquable si elle avait conclu que l'incertitude régnant au sujet
de la validité de la déclaration de la Yougoslavie l'empêche de présumer
qu'elle est compétente, même prima facie.

27. Dans l'opinion dissidente qu’ils ont jointe à la décision de la Cour
dans l'affaire de l’Anglo-Iranian Oil Co. (mesures conservatoires), les
juges Winiarski et Badawi Pasha ont mis en évidence l’importance qui
s'attache au consentement des Parties dans le cadre de l’article 41 du Sta-
tut. Et ils disent ensuite:

62
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 885

«La Cour ne doit indiquer de mesures conservatoires que si sa
compétence, au cas où elle est contestée, lui paraît néanmoins rai-
sonnablement probable.» (Les italiques sont de moi.)

Et leur conclusion est la suivante:

«s’il existe de fortes raisons en faveur de la compétence contestée, la
Cour peut indiquer des mesures conservatoires; s’il existe des doutes
sérieux ou de fortes raisons contre cette compétence, elle ne peut pas
les accorder» (C.J. Recueil 1951, p. 97).

Tout bien réfléchi, en raison des épais nuages qui se sont amoncelés sur la
question de savoir si la Yougoslavie a ou non la qualité de Membre des
Nations Unies, l'incertitude qui règne de ce fait autour de la validité de sa
déclaration d'acceptation de la juridiction de la Cour ne lui permet pas de
franchir ce cap de la «probabilité raisonnable».

28. Il est déjà arrivé que la Cour ne veuille pas affronter certaines
questions épineuses et choisisse de retenir pour statuer d’autres motifs
judiciairement préférables même s'ils n'étaient pas logiquement défen-
dables. L'exemple le plus célèbre à cet égard est celui de l’affaire de
l’Interhandel, dans laquelle la Cour a d’abord rejeté trois exceptions
préliminaires sur quatre qui concernaient la compétence de la Cour,
puis a fait droit à une exception préliminaire concernant la recevabilité
et a finalement décidé qu’il n’y avait pas lieu d'examiner la quatrième
exception relative à la compétence. La Cour a été critiquée pour avoir sta-
tué sur les exceptions préliminaires dans cet ordre et les critiques étaient
Justifiées, mais au moins cette façon de faire est-elle compréhensible car
les diverses exceptions étaient totalement étrangères l’une à l’autre.

29. Il n’en va pas de même dans la présente espèce. La question de la
validité de la déclaration conditionne celle de l’applicabilité des réserves
et des limitations de caractère temporel. La seconde question est totale-
ment subordonnée à la première. Cela vaut tout particulièrement pour la
limitation ratione temporis qui figure dans la propre déclaration de la
Yougoslavie. Si les membres de la Cour avaient majoritairement estimé
dans les affaires concernées (Belgique, Canada, Pays-Bas et Portugal) que
cette limitation ne faisait pas obstacle à sa compétence prima facie, la
Cour n'aurait plus pu éviter de s'intéresser à la validité de la déclaration.
Cela montre que la conclusion en faveur de la compétence aurait été inté-
gralement conditionnée par cette question liminaire.

30. Je dirai en dernier lieu que je trouve convaincante l’idée retenue
par la Cour, suivant laquelle la limitation de caractère temporel énoncée
dans la déclaration de la Yougoslavie empêche la Cour de présumer
qu’elle est compétente prima facie, encore que cette idée ne me donne pas
entière satisfaction. Mais je pense que cette conclusion aurait été super-
flue si la Cour s'était fondée, pour statuer dans un sens négatif, sur la
question de la validité de la déclaration de la Yougoslavie.

{ Signé) Pieter H. KOOLMANS.

63
